COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE

 JOHN W. NOBLE                                             417 SOUTH STATE STREET
VICE CHANCELLOR                                            DOVER, DELAWARE 19901
                                                          TELEPHONE: (302) 739-4397
                                                          FACSIMILE: (302) 739-6179


                                 April 13, 2015



Melissa N. Donimirski, Esquire       David S. Eagle, Esquire
Proctor Heyman LLP                   Klehr Harrison Harvey Branzburg LLP
300 Delaware Avenue, Suite 200       919 North Market Street, Suite 1000
Wilmington, DE 19801                 Wilmington, DE 19801

      Re:   Sutherland v. Sutherland
            C.A. No. 2399-VCN
            Date Submitted: April 8, 2015

Dear Counsel:

      Plaintiff Martha S. Sutherland, as Trustee of the Martha S. Sutherland

Revocable Trust dated April 18, 1976, has moved for an extension of time to

respond to the Verified Petition for a Charging Lien (the “Petition”) filed by

Intervenor Katten Muchin Rosenman LLP.             This case cannot fairly be

characterized as one that has moved through the system with alacrity. In addition,

the Plaintiff intends to obtain other counsel. Some extension is warranted; the

extension to May 6, 2015, as requested by Plaintiff seems unnecessary.
Sutherland v. Sutherland
C.A. No. 2399-VCN
April 13, 2015
Page 2



        Accordingly, Plaintiff shall respond to the Petition on or before April 30,

2015.

        IT IS SO ORDERED.

                                             Very truly yours,

                                             /s/ John W. Noble

JWN/cap
cc: Jay N. Moffitt, Esquire
     Robert S. Saunders, Esquire
     Register in Chancery-K